Letton, J.,
dissenting.
I have no quarrel with the opinions with regard to the liability of a municipal corporation to its employees for its negligence while engaged in qwsi-private enterprises where no limitation is imposed by statute, but this is not the question before us. The real question involved is whether the legislature has power, in creating a municipal corporation, to impose conditions upon the right to maintain actions against the same.
The provisions of the statute under consideration in this case apply to all claims, liquidated and unliquidated, whether based upon contract or based upon the torts of the municipality. There are two lines of authorities upon this question, but the matter has already been considered by this court and a definite principle established. The cases which have arisen have not been based upon negligence of the corporate authorities in the operation of waterworks, electric light plants, or other public service activities, but the fundamental question of the power of the legislature to impose conditions upon the granting of the right to sue municipal corporations for any cause has been involved and determined. This court has held that a failure to comply with the conditions prescribed by the statute is a valid and sufficient defensé against a cause of action the right to which is guaranteed by the constitution of the state. It was said in City of Lincoln v. Grant, 38 Neb. 369: “Our conclusion is that the filing of the statement contemplated by the charter of the city is in the *349nature of a condition precedent to the right to prosecute an action for damages, and is a material allegation in order to state a cause of action.” It was further said: “In our opinion the provision under consideration is a reasonable exercise of the legislative power, and consistent with the soundest public policy.” See, also, Dayton v. City of Lincoln, 39 Neb. 74; City of Lincoln v. Finkle, 41 Neb. 575. These are all cases in which the right to recover damages from the city was preserved by the constitution to the plaintiffs, since their property was taken or damaged for public use. A constitutional right of action is certainly as sacred as a common law right of action. If the legislature can impose terms upon the exercise of one, it seems to me an inevitable logical conclusion that it can impose terms upon the exercise of the other. Mr. Dillon considers this subject at length in 4 Municipal Corporations (5th ed.) sec. 1613, and cites many cases upholding the power. The doctrine is also clearly and forcibly stated in the recent case of Condon v. City of Chicago, 249 Ill. 596, in line with the holdings of this court. The force of that opinion is not -disclosed in the majority opinions. The fact is that the action was by an employee of the city who was alleged to have been injured by its negligence as a master in not providing a safe place to work. There is nothing in the opinion to indicate that the injury was received in a street. In that case, as in this, it was argued that there is a distinction between the liability of a municipal corporation with regard to its streets, and its liability with respect to injuries to its employees, and that as to the latter it stands'upon the same footing as a private corporation. The court said, speaking of municipal corporations: “The liability of such corporations upon their contracts and for their torts is the same as that of private corporations or individuals, and notice is no more necessary as a condition precedent to an action against a municipality than against an individual, unless required by a statute. The power of the legislature, however, to require notice has been generally *350recognised, and in many of the states a previous notice or presentation of the claim is essential to the maintenance of an action against a municipal corporation, either in all cases or in certain kinds of cases. In some jurisdictions the statute requires notice in actions ex contractu only; in some it applies to all claims, whether in tort or contract; in others it is limited to injuries arising from defective streets; in others it includes personal injuries of all kinds; and in still others all actions of tort.” It is pointed out that the cases of Kelly v. City of Faribault, 95 Minn. 293, and Giuricevic v. City of Tacoma, 57 Wash. 329, cited in the majority opinions, were brought under statutes referring specifically to injury from defects in streets, while the Illinois statute like the Nebraska one applies to “all claims.” There is no distinction made in the statute .as to the nature of the claim. It says “all claims,” and includes “torts” by name. The court has heretofore refused to ingraft any distinctions or modifications on the statute, and it should adhere to this position. While the humanitarian doctrine of the majority opinion may commend itself to our sympathies, the legislature, in my opinion, had the power to impose the conditions, and this court should neither minimize them by attempted construction of a plain statute, nor.depart from its former holdings. If the law is to be changed, let it be done by the legislature.